Exhibit 10.1
ABLECO FINANCE LLC
299 Park Avenue
New York, New York 10171
August 4, 2008
Wellman, Inc.
c/o Lazard Freres & Co., LLC
30 Rockefeller Plaza, 60th Floor
New York, NY 10020
Attention: Mr. Andrew Yearly, Managing Director
Re:     Financing Commitment
Dear Mr. Yearly:
     Wellman, Inc., a Delaware corporation (the “Company”), has advised Ableco
Finance LLC (“Ableco”) that the Company and certain of its domestic subsidiaries
(the Company, together with certain subsidiaries of the Company designated by
Ableco, each a “Borrower” and collectively, the “Borrowers”), require revolving
loan financing (i) to fund a portion of the payments to be made under the
Borrowers’ joint plan of reorganization (the “Plan”) solicited pursuant to the
Disclosure Statement dated June 25, 2008 (as amended from time to time, the
“Disclosure Statement”) relating to the Borrowers’ Plan under Chapter 11 of The
Bankruptcy Code in their Chapter 11 bankruptcy case (the “Case”) commenced in
the United States Bankruptcy Court for the Southern District of New York (the
“Bankruptcy Court”), (ii) to fund general corporate needs including working
capital needs after consummation of the Plan, and (iii) to pay fees and expenses
related to the Case and the financing contemplated by this commitment letter.
Ableco (in such capacity, the “Lender”) is pleased to advise you that Ableco
hereby commits to provide the Borrowers with a senior secured financing facility
in the maximum aggregate amount of $175,000,000 (the “Financing Facility”)
substantially on the terms and conditions set forth in the Outline of Terms and
Conditions attached hereto as Exhibits A (the “Term Sheet”). The Financing
Facility will consist of (a) a revolving credit facility of $125,000,000
outstanding at any time, including a $40,000,000 subfacility for the issuance of
letters of credit and (b) a term loan facility of up to $50,000,000. All
obligations of the Borrowers under the Financing Facility will be guaranteed by
each domestic subsidiary of the Company that is not a Borrower (each a
“Guarantor” and collectively, the “Guarantors”) and secured by a first priority
lien on, and security interest in, all assets of the Borrowers and the
Guarantors, except that such lien on and security interest in the collateral
(the “PP&E”) securing the New First Lien Note (as defined in the Plan) shall be
junior in priority to the lien thereon securing obligations under the PP&E Term
Loan Facility (as defined in the Term Sheet). Ableco’s commitment to provide the
Financing Facility is subject in all respects to the

 



--------------------------------------------------------------------------------



 



Wellman Inc.
August 4, 2008
Page 2
satisfaction of the terms and conditions contained in this commitment letter and
in the Term Sheet.
     The Company, on behalf of itself and the other Borrowers and Guarantors,
acknowledges that this commitment letter and the Term Sheet are intended as an
outline only and, unless otherwise indicated, do not purport to summarize all
the conditions, covenants, representations, warranties and other provisions
which would be contained in definitive legal documentation for the Financing
Facility. The loan documentation for the Financing Facility will include, in
addition to the provisions that are summarized in this commitment letter and the
Term Sheet, provisions that are customary or typical for this type of financing
transaction.
     By its execution hereof and its acceptance of the commitment contained
herein, the Company, on behalf of itself, the other Borrowers and the
Guarantors, agrees to indemnify and hold harmless the Lender, any other entity
that becomes a Lender as contemplated by the Term Sheet and each of their
respective assignees and affiliates and their respective directors, partners,
members, officers, employees and agents (each an “Indemnified Party”) from and
against any and all documented losses, claims, damages, liabilities or other
expenses to which such Indemnified Party may become subject, insofar as such
losses, claims, damages, liabilities (or actions or other proceedings commenced
or threatened in respect thereof) or other expenses arise out of or in any way
relate to or result from, this commitment letter or the extension of the
Financing Facility contemplated by this commitment letter, or in any way arise
from any use or intended use of this commitment letter or the proceeds of the
Financing Facility contemplated by this commitment letter, and the Company
agrees to reimburse each Indemnified Party for any reasonable, documented,
out-of-pocket legal or other expenses incurred in connection with investigating,
defending or participating in any such loss, claim, damage, liability or action
or other proceeding (whether or not such Indemnified Party is a party to any
action or proceeding out of which indemnified expenses arise), but excluding
therefrom all expenses, losses, claims, damages and liabilities which are
finally determined in a non-appealable decision of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Indemnified Party or as a result of disputes solely among Indemnified
Parties. In the event of any litigation or dispute involving this commitment
letter or the Financing Facility, the Lender shall not be responsible or liable
to any Borrower, any Guarantor or any other person for any special, indirect,
consequential, incidental or punitive damages. In addition, the Company agrees
to reimburse the Lender for all reasonable fees and expenses (the “Expenses”)
incurred by or on behalf of the Lender in connection with the negotiation,
preparation, execution and delivery of this commitment letter, the Term Sheet
and any and all definitive documentation relating hereto and thereto, including,
but not limited to, the reasonable fees and expenses of counsel to the Lender
and the fees and expenses incurred by the Lender in connection with any due
diligence, collateral reviews, appraisals, valuations and field examinations and
syndication of the Financing Facility. The obligations of the Company under this
paragraph shall remain effective to the extent definitive documentation is not
executed and notwithstanding any termination of this commitment letter, except
as otherwise provided in this commitment letter.

 



--------------------------------------------------------------------------------



 



Wellman Inc.
August 4, 2008
Page 3
     On the date of execution hereof, the Company shall pay to the Lender in
immediately available funds, subject to the approval of the Bankruptcy Court (to
the extent required), a non-refundable commitment fee equal to $1,000,000
(the “Commitment Fee”), which fee (i) shall be earned in full on the date the
Company accepts this commitment letter and the Term Sheet and obtains necessary
Bankruptcy Court approval and (ii) is in addition to the initial expense deposit
of $150,000 paid by the Company to the Lender prior to the date hereof
(the “Initial Deposit”). The unused portion of the Initial Deposit will be
returned to the Company. The Lender may request, and the Company shall forthwith
pay to the Lender, in immediately available funds, an additional expense deposit
if the amount of Expenses incurred or to be incurred by the Lender in connection
with the Financing Facility exceeds or will exceed the amount of the Initial
Deposit. The Initial Deposit will not be segregated and may be commingled with
other funds and the Company will not be entitled to receive interest on the
Initial Deposit.
     The Company agrees to use its reasonable efforts to obtain the approval of
the Bankruptcy Court, to the extent necessary, to authorize the actions
contemplated by the immediately preceding two paragraphs by the date set forth
below.
     The Lender’s commitment to provide the Financing Facility is subject to
(i) the negotiation, execution and delivery of definitive loan documentation in
form and substance satisfactory to the Lender and its counsel (including, but
not limited to, the form and substance of the portions of any order of the
Bankruptcy Court approving the Financing Facility), (ii) the satisfaction of the
Lender that since the date hereof there has not occurred or become known to the
Lender any material adverse change with respect to the condition, financial or
otherwise, business, operations, assets, liabilities or prospects of the
Borrowers and their subsidiaries taken as a whole (a “Material Adverse Change”),
provided, however, that, for the purposes of determining whether a Material
Adverse Change has occurred, any change with respect to the condition, financial
or otherwise, business, operations, assets, liabilities or prospects relating to
the filing of the Case, the events typically resulting from the filing of the
Case (as determined by the Lender in its reasonable business judgment) or the
process relating to the Borrowers’ implementation of the Plan, shall be
disregarded, and (iii) the satisfaction of the conditions set forth in the Term
Sheet, as determined by the Lender in its reasonable business judgment. If at
any time the Lender shall determine that either (A) the Borrowers have been
unable to fulfill any condition set forth in this commitment letter or in the
Term Sheet or (B)  any Material Adverse Change has occurred and is continuing,
the Lender may terminate this letter by giving notice thereof to the Company
(subject to the obligation of the Company to pay all fees, costs, expenses and
other payment obligations expressly assumed by the Company hereunder, which
shall survive the termination of this commitment letter).
     The Company, on behalf of itself and the other Borrowers and Guarantors,
acknowledges and agrees that the Lender intends to syndicate a portion of the
Financing Facility to one or more other lenders. The Lender will manage all
aspects of the syndication in consultation with the Borrowers, including
determining the timing of all offers to potential lenders, any title of agent or
similar designations awarded to any lender and the acceptance of

 



--------------------------------------------------------------------------------



 



Wellman Inc.
August 4, 2008
Page 4
commitments, the amounts offered and the compensation provided to each lender
from the amounts to be paid to the Arrangers pursuant to the terms of this
commitment letter and Term Sheet. By its execution hereof and its acceptance of
the commitment contained herein, the Company agrees to take all reasonable
action as the Lender may reasonably request, from time to time, to assist the
Lender reasonably in forming a syndicate acceptable to the Lender, including,
without limitation, (i) making senior management, representatives and advisors
of the Borrowers reasonably available to participate in rating agency meetings,
lender meetings and other communications with potential lenders at such times
and places as the Lender may reasonably request, (ii) assisting in the
preparation of an information memorandum for the financing and other marketing
materials to be used in connection with the syndication thereof, and
(iii) promptly providing the Lender with all reasonable non-privileged
information in possession of the Borrowers that is deemed reasonably necessary
by the Lender to successfully complete the syndication of the financing;
provided that syndication is not a condition to close or the commitments of
Ableco hereunder.
     The Company agrees that information regarding the Financing Facility and
information provided by the Company or its representatives to the Lender in
connection with the Financing Facility (including, without limitation, draft and
execution versions of the Loan Documents, publicly filed financial statements,
and draft or final offering materials relating to contemporaneous or prior
securities issuances by the Company) may be disseminated to potential lenders
and other persons, in each case who have agreed to be bound by the
confidentiality provisions contained herein, through one or more internet sites
(including an IntraLinks, SyndTrak or other electronic workspace (the
“Platform”)) created for purposes of syndicating the Financing Facility or
otherwise, in accordance with the Lender’s standard syndication practices
(including hard copy and via electronic transmissions), and you acknowledge that
neither the Lender nor any of their respective affiliates will be responsible or
liable to you or any other person or entity for damages arising from the use by
others of the information or other materials obtained from the Platform, except
to the extent any such damages have been found by a final, non-appealable
judgment of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of the Lender or any of its officers,
directors, employees, affiliates and controlling persons.
     The Company, on behalf of itself, the Borrowers and the Guarantors,
represents and warrants that, to the best of its knowledge, (i) all written
information and other materials concerning the Company, any other Borrower or
any Guarantor (collectively, the “Information”), (other than business plans,
projections, budgets, estimates, forward looking statements and general market
data (collectively, the “Projections”)), which Information has been, or is
hereafter, made available by, or on behalf of the Company, any other Borrower or
any Guarantor, when considered as a whole, does not, or will not when delivered,
contain any untrue statement of material fact or omit to state a material fact
necessary in order to make the statements contained therein not misleading in
light of the circumstances under which such statement has been made and (ii) to
the extent that any such Information contains Projections, such Projections were
prepared in good faith on the basis of (A) assumptions, methods and tests stated
therein which are believed by each Borrower and each Guarantor to be reasonable
and

 



--------------------------------------------------------------------------------



 



Wellman Inc.
August 4, 2008
Page 5
(B) information believed by each Borrower and each Guarantor to have been
accurate based upon the information available to the Company at the time when
such Projections were made, any other Borrower or any Guarantor at the time such
Projections were furnished to the Lender; it being understood that
(i) Projections are by their nature uncertain and are not a guarantee of
financial performance and (ii) actual results may differ materially from the
Projections and such variations may be material. The Company agrees that if at
any time prior to the Closing Date, any of the representations in the preceding
sentence would be incorrect in any material respect if the information and
projections were being furnished, and such representations were being made, at
such time, then the Company will promptly supplement, or cause to be
supplemented, the information and projections so that such representations will
be correct in all material respects under those circumstances.
     This commitment letter is delivered to the Company upon the condition that,
neither the existence of this commitment letter or the Term Sheet, nor any of
their contents, shall be disclosed by the Company, any other Borrower or any
Guarantor, except (i) after acceptance by the Company as provided below
(A) disclosure of the commitment letter and the Term Sheet as may be compelled
in a judicial or administrative proceeding, as otherwise required by law or as
may be necessary or advisable (in the Borrowers’ opinion) to comply with
applicable securities law and (B) disclosure of the terms of the commitment
letter and the Term Sheet to the Bankruptcy Court and the filing of the
commitment letter and the Term Sheet on the Bankruptcy Court’s docket and
service of same to those required to be notified, the Company’s existing lenders
and the official committee of unsecured creditors appointed in the Case, and
(ii) disclosure of the commitment letter or the Term Sheet on a confidential and
“need to know” basis, solely to the directors, officers, employees, advisors and
agents of the Company. In addition, the Company agrees, on behalf of itself, the
other Borrowers and the Guarantors, that, except as permitted in the immediately
preceding sentence, it will (i) notify the Lender prior to the making of any
filing in which reference is made to the Lender or the commitment contained
herein, and (ii) obtain the prior approval of the Lender before releasing any
public announcement in which reference is made to the Lender or to the
commitment contained herein. The Company acknowledges that the Lender and its
affiliates may now or hereafter provide financing or obtain other interests in
other companies in respect of which any Borrower or its affiliates may be
business competitors, and that the Lender and its affiliates will have no
obligation to provide to any Borrower or any of its affiliates any confidential
information obtained from or in respect of such other companies.
     The offer made by the Lender in this commitment letter shall expire, unless
otherwise agreed by the Lender in writing, upon the earlier of (i) termination
of the Plan submitted by the Company to, or rejection of the Plan by, the
Bankruptcy Court and (ii) 5:00 p.m. (New York City time) on August 29, 2008,
unless prior thereto the Lender has received (A) a copy of this commitment
letter, signed by the Company accepting the terms and conditions of this
commitment letter and the Term Sheet, (B) the Commitment Fee, in immediately
available funds and (C) the approval of the Bankruptcy Court if required for the
Company to deliver a signed copy of the commitment letter to the Lender and to
pay the Commitment Fee. Once accepted as provided above, the commitment by the
Lender to provide

 



--------------------------------------------------------------------------------



 



Wellman Inc.
August 4, 2008
Page 6
the Financing Facility shall expire at 5:00 p.m. (New York City time) on
October 15, 2008, unless prior thereto, definitive loan documentation shall have
been agreed to in writing by all parties and the conditions set forth therein
shall have been satisfied (it being understood that the Company’s obligation to
pay all amounts in respect of indemnification and Expenses shall survive
termination of this commitment letter).
     The Lender hereby notifies the Company that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) and other applicable law relating to money laundering and
terrorist financing, certain lenders may be required to obtain, verify and
record information that identifies the Borrowers and Guarantors, which
information includes the name and address of such company and other information
that will allow such lender to identify such company in accordance with the Act
and such other applicable law. This notice is given in accordance with the
requirements of the Act and is effective for each Lender.
     This commitment letter, including the attached Term Sheet (i) supersedes
all prior discussions, agreements, commitments, arrangements, negotiations or
understandings, whether oral or written, of the parties with respect thereto,
(ii) shall be governed by the law of the State of New York, without giving
effect to the conflict of laws provisions thereof, (iii) shall be binding upon
the parties and their respective successors and assigns, (iv) may not be relied
upon or enforced by any other person or entity, and (v) may be signed in
multiple counterparts and delivered by facsimile or other electronic
transmission, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument. If this commitment letter
becomes the subject of a dispute, each of the parties hereto hereby waives trial
by jury. This commitment letter may be amended, modified or waived only in a
writing signed by each of the parties hereto.
[Remainder of Page Intentionally Left Blank.]

 



--------------------------------------------------------------------------------



 



     Should the terms and conditions of the offer contained herein meet with
your approval, please indicate your acceptance by signing and returning a copy
of this letter to the Lender and wiring the Commitment Fee, in immediately
available funds, to an account designated by the Lender.

            Very truly yours,

ABLECO FINANCE LLC
      By:   /s/ Kevin Genda         Name:   Kevin Genda        Title:   Vice
Chairman     

Agreed and accepted on this
4 day of August 2008:

         
WELLMAN, INC.
   
 
       
By:
  /s/ Keith R. Phillips
 
Name: Keith R. Phillips    
 
  Title: Chief Financial Officer    

 



--------------------------------------------------------------------------------



 



Exhibit A
Wellman, Inc.
Outline of Terms and Conditions for Financing Facility
This Outline of Terms and Conditions is part of the commitment letter, dated
August 4, 2008 (the “Commitment Letter”), addressed to Wellman, Inc. (the
“Company”) by Ableco Finance LLC (“Ableco”) and is subject to the terms and
conditions of the Commitment Letter. Capitalized terms used herein shall have
the meanings set forth in the Commitment Letter unless otherwise defined herein.

     
BORROWERS:
  The Company and its domestic subsidiaries.
 
   
GUARANTORS:
  All domestic subsidiaries of the Company that are not Borrowers (together with
the Borrowers, each a “Loan Party” and collectively, the “Loan Parties”).
 
   
LENDER:
  Ableco and such other lenders designated by Ableco. One or more of such
Lenders may act as administrative and/or collateral agent for such Lenders.
 
   
FINANCING FACILITY:
  A $175,000,000 credit facility consisting of (i) a revolving credit facility
in an amount of $125,000,000 (the “Revolving Credit Facility”), and (ii) a term
loan facility in an amount of $50,000,000 (the “Term Loan Facility” and,
together with the Revolving Credit Facility, the “Financing Facility”).
 
   
 
  Revolving Credit Facility:
 
   
 
  A Revolving Credit Facility of $125,000,000, with a $40,000,000 subfacility
for the issuance of letters of credit. Aggregate revolving credit loans (the
“Revolving Loans”) and letters of credit (“Letters of Credit”) under the
Revolving Credit Facility shall be limited to an amount at any time outstanding
not to exceed the lesser of (i) $125,000,000 and (ii) the Borrowing Base.
 
   
 
  Borrowing Base:
 
   
 
  The Borrowing Base (to be defined in a manner substantially the same as such
term is defined in the Borrowers’ existing revolving credit facility) shall be
equal to the result of (1) the sum of (a) eighty-five percent (85%) of eligible
domestic accounts receivable, net of customary reserves and provided dilution
does not exceed five percent (5%); plus (b) the lesser of (i) seventy percent
(70%) of the eligible domestic inventory, (ii) eighty-five percent (85%) of the
appraised net orderly liquidation value of inventory and (iii) $80,000,000;
minus (2) the sum of (c) $10,000,000, increasing to $20,000,000 60 days after
the Closing Date (as hereinafter defined); plus (d) the principal balance of the
Term Loan (as hereinafter defined).

 



--------------------------------------------------------------------------------



 



     
 
  Eligible domestic accounts receivable and eligible domestic inventory shall be
defined in a manner reasonably satisfactory to the Lender and the Company and
valued based upon the results of the Lender’s field examination, audit and
appraisal. In addition, the Lender will have the right to establish reserves in
the reasonable business judgment of the Lender which are customary in
transactions of this nature.
 
   
 
  Term Loan Facility:
 
   
 
  A term loan (the “Term Loan” and, together with the Revolving Loans, the
“Loans”) shall be made on the Closing Date in the amount equal to $50,000,000.
The Term Loan shall not be subject to amortization and shall be repaid in full
on the Maturity Date.
 
   
LETTERS OF CREDIT:
  Each Letter of Credit shall be issued by a bank selected by the Lender and
shall be reasonably acceptable to the Borrowers, and shall have an expiry date
that is not later than five (5) days prior to the Maturity Date (as hereinafter
defined) unless on or prior to the Maturity Date such Letter of Credit shall be
cash collateralized in an amount equal to 103% of the face amount of such Letter
of Credit. The Borrowers will be bound by the usual and customary terms
contained in the Letter of Credit issuance documentation of the issuing bank.
 
   
TERM:
  The Financing Facility shall terminate on the fourth anniversary of the
Closing Date (the “Maturity Date”).  
MANDATORY
AND OPTIONAL PREPAYMENT:
  Mandatory: The Revolving Loans shall be prepaid to the extent that the
aggregate outstanding principal amount of Revolving Loans and the undrawn and
unreimbursed amount of Letters of Credit exceed the Borrowing Base in effect at
such time.
 
   
 
  The outstanding principal amount of the Term Loan shall be prepaid in the
event that the entire Revolving Credit Facility is terminated in accordance with
the terms of the Financing Agreement.
 
   
 
  In addition, other customary mandatory prepayments will be included in the
definitive loan documentation as follows: (i) 100% of the net cash proceeds of
non-ordinary course asset sales (subject to a minimum amount and reinvestment
provisions to be mutually agreed); (ii) 100% of the proceeds of any debt
issuance (excluding proceeds from certain issuances of permitted debt including
issuances of convertible debt contemplated by the Plan); (iii) 100% of the
proceeds of any equity issuance (subject to certain exclusions and limitations
to be mutually agreed); and (iv) 100% of the net cash proceeds of tax refunds
(not including refunds of estimated tax payments or payments made with the
extension of a tax return), insurance and casualty proceeds

A-2



--------------------------------------------------------------------------------



 



     
 
  (subject to a minimum amount and reinvestment provisions to be mutually agreed
and excluding all such proceeds related to the PP&E ) and other extraordinary
cash receipts. No prepayments shall be required to the extent of any proceeds
required to be paid over to the Distribution Trust (as defined in the Plan).
 
   
 
  All mandatory prepayments (except to the extent required as a result of the
aggregate outstanding principal amount of Revolving Loans and the undrawn and
unreimbursed amount of Letters of Credit exceeding the Borrowing Base in effect
at such time) shall be applied, first, to the Revolving Loans (and, upon
termination of the commitment under the Revolving Credit Facility, to the cash
collateralization of outstanding Letters of Credit) and, second, to the Term
Loan. All mandatory prepayments (except to the extent required as a result of
the aggregate outstanding principal amount of Revolving Loans and the undrawn
and unreimbursed amount of Letters of Credit exceeding the Borrowing Base in
effect at such time) applied to the Revolving Loans shall be accompanied by a
corresponding permanent reduction in the revolving credit commitment under the
Revolving Credit Facility. Mandatory prepayments required as a result of the
aggregate outstanding principal amount of Revolving Loans and the undrawn and
unreimbursed amount of Letters of Credit exceeding the Borrowing Base in effect
at such time shall be applied to the Revolving Loans and, if no Revolving Loans
are then outstanding, to cash collateralize outstanding Letters of Credit
(subject to release of such cash collateral to the Loan Parties upon compliance
with the maximum outstandings permitted under the Revolving Credit Facility).
 
   
 
  Optional: The Borrowers may prepay the Loans, in whole at any time or in part
from time to time, subject, in the case of the reduction or termination of the
commitments under Revolving Credit Facility and the prepayment of the Term Loan,
to the prepayment premium referred to below.
 
   
 
  Prepayment Premium: Voluntary termination or reduction of the commitments
under the Revolving Credit Facility and voluntary prepayment of the Term Loan
shall be subject to an early termination fee equal to the sum of the amount of
such reduction of the commitments under the Revolving Credit Facility (or, in
the case of termination of the Revolving Credit Facility, the total amount of
the Revolving Credit Facility immediately prior to such termination) and the
principal amount of such prepayment of the Term Loan multiplied by (i) 2.0%, in
the event that such termination or reduction and prepayment occur on or before
the first anniversary of the Closing Date and (ii) 1.0% in the event that such
termination or reduction and prepayment occurs after

A-3



--------------------------------------------------------------------------------



 



     
 
  the first anniversary of the Closing Date and on or before the second
anniversary of the Closing Date. No such termination fee will be payable for any
termination or reduction of the commitments under the Revolving Credit Facility
or prepayment of the Term Loan occurring on or after the second anniversary of
the Closing Date.
 
   
CLOSING DATE:
  The first date on which all definitive loan documentation satisfactory to the
Lender (the “Loan Documents”) is executed by the Loan Parties and the Lender and
all conditions precedent set forth in such Loan Documents shall have been
satisfied, which date shall not be later than October 15, 2008, unless otherwise
agreed in writing by the Lender and the Company (the “Closing Date”).
 
   
COLLATERAL:
  All obligations of the Loan Parties to the Lender shall be secured by a
perfected, first priority lien (subject to customary permitted prior liens to be
agreed upon by the Lender and the Company) on and security interest in all of
the Loan Parties’ now owned and hereafter acquired assets, including, without
limitation, all real property, fixtures, accounts, inventory, equipment,
documents, general intangibles, payment intangibles, contract rights, chattel
paper, instruments, investment property, commercial tort claims, trademarks,
copyrights, patents and other intellectual property, deposit accounts, cash and
cash equivalents and all other assets and property of the Loan Parties, real and
personal, tangible and intangible, and all proceeds thereof, including, without
limitation, all of the capital stock or other equity interests of each
subsidiary of the Company (the “Collateral”); provided, that the Loan Parties
shall only be required to pledge 65% of the capital stock or other equity
interests of each top-tier foreign subsidiary of the Company to the extent that
a pledge of more than 65% of such capital stock or other equity interests shall
cause adverse tax consequences for the Loan Parties.
 
   
 
  Notwithstanding the foregoing, the Lender’s lien on the Loan Parties’ PP&E
shall be junior to the lien thereon securing the New First Lien Note (as defined
in the Plan) upon consummation of the Plan (the “PP&E Term Loan Facility”). If
required by the holders of the notes issued under the PP&E Term Loan Facility,
the Lender shall, on the Closing Date, enter into an intercreditor agreement, in
form and substance satisfactory to the Lender, governing the lien priorities and
the other rights of the respective lenders in respect of the Collateral (the
“Intercreditor Agreement”).
 
   
 
  All Loans, all reimbursement obligations with respect to Letters of Credit,
all costs, fees and expenses of the Lender and all other obligations owed to the
Lender shall be secured as described above and shall be charged to the loan
account to be established under the Financing Facility.

A-4



--------------------------------------------------------------------------------



 



     
INTEREST:
  At the Borrowers’ option, the Loans shall bear interest at a rate per annum
equal to either (i) the Reference Rate (as hereinafter defined) plus 3.75% or
(ii) the LIBOR (as hereinafter defined) plus 4.75%.
 
   
 
  As used herein, (x) “Reference Rate” means the rate of interest publicly
announced from time to time by JPMorgan Chase Bank in New York, New York as its
reference rate, base rate or prime rate, provided that at no time shall the
Reference Rate be less than 5.75%, and (y) “LIBOR” means the rate of interest
determined by the Lender in accordance with its customary procedures, to be the
rate at which dollar deposits are offered to major banks in the London interbank
market for interest periods of 1, 2, or 3 months, as selected by the Borrowers,
adjusted by the reserve percentage prescribed by governmental authorities as
determined by the Lender, provided that at no time shall LIBOR be less than
3.25%.

A-5



--------------------------------------------------------------------------------



 



     
 
  The Lender’s obligation to provide Loans of a type bearing interest calculated
based upon LIBOR (“LIBOR Loans”) shall be subject to the following: (i) not more
than 7 separate interest periods may be in effect for LIBOR Loans at any one
time, (ii) if an event of default shall occur and be continuing, all LIBOR Loans
shall, at the Lender’s option, be converted to Loans bearing interest calculated
based upon the Reference Rate and no further LIBOR Loans shall be available
while such event of default exists, (iii) the minimum amount of each LIBOR Loan
shall be not less than $1,000,000 and in integral multiples of $500,000 in
excess thereof, and (iv) the Borrowers shall be responsible for any breakage
fees, yield maintenance and other associated costs, as determined by the Lender.
 
   
 
  All interest and fees shall be computed on the basis of a year of 360 days for
the actual days elapsed. If any event of default shall occur and be continuing,
interest shall accrue at a rate per annum equal to 2.00% in excess of the rate
of interest otherwise in effect. All interest shall accrue from the Closing Date
and shall be payable monthly in arrears, provided that interest that accrues at
the default rate shall be payable on demand.
 
   
CASH MANAGEMENT:
  All proceeds of accounts, inventory and other Collateral (but not of any PP&E)
of the Loan Parties shall be deposited in lockbox or blocked accounts under the
sole dominion and “control” (as defined in the UCC) of the Lender at closing.
All funds deposited in such lockbox or blocked accounts will be transferred to a
concentration account under the sole dominion and control of the Lender on each
business day and applied to repay the outstanding obligations of the Loan
Parties. Collections will be credited to the obligations on the day received in
the lockbox or blocked accounts conditional on final payment to the Lender and
the Lender shall charge one (1) collection day for interest calculation purposes
with respect to all collections. To the extent such lockbox or blocked accounts
are currently maintained by Citizens Bank in connection with the Company’s
existing debtor-in-possession credit facility, Ableco expects the lockbox and
blocked account arrangements for the Financing Facility to be substantially
similar to the arrangements currently existing with Citizens Bank, provided that
to the extent requested by the Lender, such lockbox and blocked accounts shall
be moved to PNC Bank within 180 days after the Closing Date or, if later, the
date that is 180 days after the date on which the Lender shall have made a
request.

A-6



--------------------------------------------------------------------------------



 



         
FEES:
  Commitment Fee:   $1,000,000, earned in full and due and payable on the
earlier of the execution of the Commitment Letter by the Company and approval by
the Bankruptcy Court thereof, or the Closing Date.
 
       
 
  Closing Fee:   See Schedule A attached hereto.
 
       
 
  Unused Line Fee:   0.50% on the daily average unused portion of the Revolving
Credit Facility, payable monthly in arrears.
 
       
 
  Loan Servicing Fee:   $31,250 per quarter, payable on the Closing Date and
quarterly in advance thereafter.
 
       
 
  Letter of Credit Fees:   An amount equal to the product of (i) a per annum
rate equal to 3.75% and (ii) the face amount of each undrawn and unreimbursed
letter of credit, earned in full, non-refundable and payable in cash monthly in
arrears, plus the customary issuance charges imposed by the letter of credit
issuing bank.

     
USE OF PROCEEDS:
  The Loans under the Financing Facility shall be used to (i) fund a portion of
the payments to be made under the Plan solicited pursuant to the Disclosure
Statement (the “Payoff Amount”), (ii) fund general corporate needs including
working capital needs after consummation of the Plan, and (iii) pay fees and
expenses related to the Case and the Financing Facility and the transactions
contemplated thereby.
 
   
CONDITIONS
PRECEDENT:
  The obligation of the Lender to make any Loan or other financial
accommodations under the Financing Facility will be subject to the following
material conditions precedent:
 
   
 
 
  (a) Execution and delivery of appropriate Loan Documents (including, without
limitation, the Intercreditor Agreement (if applicable) and an intercompany
subordination agreements among all affiliates of the Company) in form and
substance reasonably satisfactory to Ableco and the Borrowers and the
satisfaction of the conditions precedent contained therein.

A-7



--------------------------------------------------------------------------------



 



     
 
 
  (b) (i) The PP&E Term Loan Facility in an amount not greater than $125,000,000
shall become effective substantially simultaneously with the Financing Facility,
(ii) Ableco shall be satisfied, in its reasonable discretion, with the terms and
conditions of, and the definitive documentation for, the PP&E Term Loan
Facility, and (iii) Ableco shall be satisfied, in its reasonable discretion,
with the terms and conditions of, and the definitive documentation for, the
convertible note facility in an amount not less than $85,000,000.
 
   
 
 
  (c) No Material Adverse Change shall have occurred since the date of the
Commitment Letter.
 
   
 
 
  (d) The Plan shall be substantially in the form solicited pursuant to the
Disclosure Statement without any modifications that are adverse to the Lender.
The Plan shall have been confirmed by the Bankruptcy Court pursuant to a
confirmation order (the “Confirmation Order”) with the terms and conditions
relating to the Financing Facility being reasonably satisfactory to the Lenders
and such Confirmation Order shall be “Final” as defined in the Plan. All
conditions precedent to the effectiveness of the Plan shall have been satisfied
(or, with the prior written consent of Ableco, waived). Except as consented to
by Ableco, the Bankruptcy Court’s retention of jurisdiction under the
Confirmation Order shall not govern the enforcement of the loan documentation
for the Financing Facility or any rights or remedies related thereto.
 
   
 
 
  (e) The Lender shall have been granted a perfected, first priority lien on all
Collateral (or, in the case of PP&E, a second priority lien), and shall have
received UCC, tax and judgment lien searches and other appropriate evidence,
evidencing the absence of any other liens on the Collateral, other than existing
liens acceptable to the Lender in its sole discretion.
 
   
 
 
  (f) Opinions from the Loan Parties’ counsel (including, without limitation,
local counsel) as to such matters as the Lender and its counsel may reasonably
request.
 
   
 
 
  (g) Each Loan Party shall be in good standing in its respective jurisdiction
of organization and duly qualified to do business in each other jurisdiction
where its ownership or lease of property or the conduct of its business requires
such qualification.
 
   
 
 
  (h) Ableco will be named as (i) an additional insured under the Loan Parties
liability insurance policies and (ii) loss payee under property insurance with
respect to the Collateral.

A-8



--------------------------------------------------------------------------------



 



     
 
 
(i)    The conditions set forth on Schedule B attached hereto shall have been
satisfied.
 
   
 
 
(j)    All required governmental, shareholder and third party approvals,
consents, licenses, franchises and permits in connection with the consummation
of the Plan and the Financing Facility and the operation by the Loan Parties of
their businesses shall have been obtained and remain in full force and effect.
 
   
 
 
(k)   There shall exist no claim, action, suit, investigation, litigation or
proceeding, pending or threatened in any court or before any arbitrator or
governmental instrumentality which relates to the Financing Facility, the Plan
or which, in the reasonable opinion of the Lender, has a reasonable likelihood
of having a material adverse effect on (i) the condition (financial or
otherwise), operations, performance, properties, assets, liabilities, business
or prospects of the Loan Parties, (ii) the ability of the Loan Parties to
perform their obligations under the Loan Documents or (iii) the ability of the
Lender to enforce the Loan Documents.
 
   
 
 
(l)    At all times the Borrowers shall have a minimum of $10,000,000 in the
form of any combination of unused but available borrowing capacity under the
Financing Facility and the amount of unrestricted cash and cash equivalents held
in blocked accounts subject to the Lender’s “control” (as defined in the UCC) in
excess of the Loan Parties’ normal operating requirements (in an amount to be
mutually agreed upon), after taking into account the payment of the Closing Fee,
the Payoff Amount and all Expenses (net of amounts paid to date).
 
   
 
 
(m)   The Company’s debtor-in-possession credit facility shall have been
terminated, and all liens and security interests thereunder shall have been
released.
 
   
 
 
(n)   The Lender shall have received landlord waivers and/or collateral access
agreements with respect to the third party locations of the Loan Parties as
required by the Lender. To the extent the Lender does not enter into the
Intercreditor Agreement, the Lenders shall enter into a collateral access
agreement with the agent for the First Lien Term Debt lenders in form and
substance satisfactory to the Lender.
 
   
 
 
(o)   The Lender shall have received a mortgage, deed of trust

A-9



--------------------------------------------------------------------------------



 



     
 
 
        or other appropriate document, in form and substance satisfactory to the
Lender, encumbering each parcel of real property owned by a Loan Party (each a
“Mortgage”), duly executed by such Loan Party and in suitable form for recording
in an appropriate office and creating a continuing first (or second, as the case
may be) priority lien in favor of the Lender, subject to the liens securing the
PP&E Term Loan Facility to the extent such property comprises a portion of the
PP&E.
 
   
 
 
(p)    The Lender shall have received a title insurance commitment and policy
issued by a title insurance company acceptable to the Lender, in form and
substance and in amounts satisfactory to the Lender, insuring the lien of each
Mortgage and the priority thereof in the real property encumbered thereby,
subject only to such exceptions as are satisfactory to the Lender and its
counsel.
 
   
 
 
(q)    The Lender shall have received an ALTA survey of the real property
encumbered by each Mortgage.
 
   
 
 
(r)    The Loan Parties shall have paid to the Lender all fees and expenses then
owing to the Lender, including, without limitation, all audit fees, attorneys’
fees, search fees, title fees and documentation and filing fees.
 
   
 
 
(s)    No default or event of default shall exist under any Loan Document.
 
   
REPRESENTATIONS
AND WARRANTIES:
  Usual representations and warranties, including, but not limited to, corporate
existence and good standing, authority to enter into loan documentation,
governmental approvals, effectiveness of the Plan, enforceability of Loan
Documents, capitalization, litigation and commercial tort claims, financial
statements, non-violation of other agreements, compliance with environmental,
pension and other laws, ERISA, taxes, Regulations T, U and X, nature of
business, permits, real property, insurance, use of proceeds, solvency, location
of Collateral, material contracts, intellectual property, customers and
suppliers, absence of Material Adverse Change (other than filing of the Case and
the events resulting from the filing of the Case) since the date of the
Commitment Letter, absence of default or unmatured default under the Financing
Facility and priority of the Lender’s liens.
 
   
COVENANTS:
  Usual covenants, including, but not limited to, provision of financial
statements, notices of litigation, defaults and unmatured defaults and other
information, subsidiaries not in existence on the Closing Date to be Loan
Parties, compliance with laws, preservation of existence, books and records,
inspection of properties, maintenance of properties and insurance, obtaining of

A-10



--------------------------------------------------------------------------------



 



     
 
  permits, change in Collateral locations, landlord waivers and collateral
access agreements, after acquired real property, fiscal year, Borrowing Base
compliance, and limitations with respect to liens and encumbrances,
indebtedness, dispositions, dividends and retirement of capital stock and
management fees and certain other payments, issuance of capital stock,
guarantees, sale and lease back transactions, consolidations and mergers,
investments, capital expenditures, loans and advances, change in nature of
business, modifications of material contracts, organization documents and
certain other agreements, compromise of accounts receivable, compliance with
pension, environmental and other laws, operating and capital leases,
transactions with affiliates and prepayment of other indebtedness.
 
   
 
  Financial covenants to include, maximum total indebtedness/EBITDA, minimum
fixed charge coverage ratio, minimum EBITDA and maximum capital expenditures
(including carryforward rights to an extent to be mutually agreed), to be
mutually agreed upon by the Lender and the Company.
 
   
 
  Financial reporting to include: (i) annual, audited financial statements,
(ii) quarterly, internally prepared, financial statements, (iii) monthly,
internally prepared, financial statements, (iv) projections, including monthly
balance sheet, profit and loss and cash flow figures, (v) monthly borrowing base
certificate, and (vi) other reporting as required by the Lender.
 
   
EVENTS OF DEFAULT:
  Usual events of default (subject to grace periods and materiality
qualifications to be mutually agreed upon), including, but not limited to,
payment, cross-default, violation of covenants, breach of representations or
warranties, bankruptcy or insolvency, invalidity of any provision of any Loan
Document, invalidity of lien on any Collateral, failure to comply with cash
management agreements, judgment, ERISA, environmental, cessation of a
substantial part of the Loan Parties’ business, loss or suspension of material
licenses or permits, indictment of a Loan Party or a proceeding in which
penalties or remedies include forfeiture of a material portion of property,
material adverse change and change of control.
 
   
GOVERNING LAW:
  All documentation in connection with the Financing Facility shall be governed
by the laws of the State of New York.
 
   
ASSIGNMENTS, PARTICIPATIONS:
  The Lender may sell or assign to one or more other persons a portion of its
loans or commitments under the Financing Facility without the consent of the
Loan Parties. The Lender may also sell participations in its loans and
commitments under the Financing Facility without the consent of the Loan
Parties.

A-11



--------------------------------------------------------------------------------



 



     
OUT-OF-POCKET
EXPENSES:
  The Borrowers shall pay on demand all fees, costs and expenses of the Lender
(including legal fees, audit fees, appraisal and valuation fees, search fees,
filing fees, and documentation fees, and expenses in excess of the Initial
Deposit), incurred in connection with the Commitment Letter or this Term Sheet
and the transactions contemplated by the Commitment Letter and this Term Sheet,
whether or not such transactions close.

A-12